Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1: Please delete “Rd,” as found on the second to last line on page 2 of Applicants claims.
	Claim 10: Please delete “Rd,” as found on line 4 of claim 10.
	Claim 23: Please delete “Rd,” as found on line 4 of claim 23.

Drawings
	The drawing filed on 6/10/19 have been accepted.  The Examiner apologizes for not indicating this in the previous Office actions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome the prior art rejection to Kondo et al. (JP-1192177).  Applicants have amended claim 1 to exclude the C(=O)NRd group, leaving the groups OC(=O)NRfS(=O) and OC(=O)NRgS(=O)O groups in claim 1, which are groups not taught or suggested by Kondo et al.  Claim 6 has been amended and is now an independent claim which bears allowable subject matter as indicated in the previous Office action.  Claim 8 was previously allowed.  As such, all independent claims are allowable and all of the dependent claims are therefore allowable by being dependent from an allowable claim.
It must be pointed out that since Applicants have removed the formula –C(=O)NRd from claims 1, 10, and 23, variable Rd as recited in each of these claims have been removed via Examiners amendment since it is no longer part of claims 1, 10, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766